Judgment, Supreme Court, Bronx County (Stephen Barrett, J.), rendered January 17, 1991, convicting defendant, after a jury trial, of assault in the first degree, and, upon a plea of guilty, of attempted sodomy in the first degree, and sentencing defendant, as a second felony offender, to concurrent terms of 6 to 12 years and 4 to 8 years, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable *69inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of assault in the first degree. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Defendant’s actions, presented in context of a justification defense, were properly placed before the jury and, after considering the relative force of the conflicting testimony and the competing inferences that may be drawn therefrom, we find no reason on the record before us to disturb the jury’s determination that defendant’s employment of deadly force was not justified. Nor do we perceive any abuse of discretion by the court in respect to the sentence imposed. Concur—Sullivan, J. P., Carro, Wallach and Asch, JJ.